Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negron et al. (US 20090239587 A1) in view of Sambandam Guruparan et al. (US 20070050054 A1).
In regards to claim 1, Negron teaches a method for remotely controlling a device, comprising receiving touch input data at a remotely controlled device from a remote controller including a touch screen input device (abstract; Paragraphs 4, 5), wherein the touch input data can be interpreted by the remotely controlled device as one of a plurality of potential commands in a first context of a graphical user interface (GUI) of the remotely controlled device and as another of the plurality of potential commands in a second context of the GUI of the remotely controlled device (Paragraphs 6, 23, 24; Figure 5), interpreting the touch input data in combination with a current context of the GUI to determine an appropriate command for the current context of the GUI.  Negron then teaches updating the GUI in response to the appropriate command and sending it to a controlled device (Paragraphs 32, 33).
Negron fails to teach sending from the remotely controlled device information via a bidirectional communication protocol to the remote controller informing the remote controller of a context displaying a keyboard, wherein the remote controller is configured to display a keyboard on the touch screen input device at least partially in response to the information received via the bidirectional communication protocol.  Sambandam Guruparan teaches sending from the remotely controlled device information via a bidirectional communication protocol to the remote controller informing the remote controller of a context displaying a keyboard, wherein the remote controller is configured to display a keyboard on the touch screen input device at least partially in response to the information received via the bidirectional communication protocol (Paragraphs 30, 31).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Sambandam Guruparan’s teaching with Negron’s teaching in order to enable the compatibility of one remote device with several different controlled devices. 
In regards to claim 2, Negron modified though does not to specifically describe the touch sensitive area is unstructured, discloses the multi-functional touch sensitive device being an iPhone device, of which is well-known in that the iPhone device touch sensitive area is unstructured and is able to read several physical gestures and translate them into commands for GUI display (Paragraphs 23, 32, 34).
In regards to claim 3, Negron modified teaches the touch input data comprises touch input information that includes touch start, touch move, touch end, and touch duration data (Paragraphs 32, 33).  
In regards to claim 4, Negron modified teaches interpreting the touch input data to determine the appropriate command for the current context of the GUI results in determining a first command in a first GUI context and a second command in a second GUI context (Paragraphs 24, 32, 34).  
In regards to claim 5, Negron modified teaches the received touch input data is received from the remote controller via a unidirectional communication (Paragraph 15, Claim 1).  
In regards to claim 7, Negron modified teaches the touch input data includes touch input information including a number of touch digits (Paragraph 32).  
In regards to claim 8, Negron teaches a non-transitory computer-readable storage medium, storing machine-executable instructions that, when executed by one or more processors of an electronic device, comprising a remotely controlled device (Paragraph 17), cause the remotely controlled device to perform operations comprising, receiving touch input data at a remotely controlled device from a remote controller including a touch screen input device (abstract; Paragraphs 4, 5).  The touch input data can be interpreted by the remotely controlled device as one of a plurality of potential commands in a first context of a graphical user interface (GUI) of the remotely controlled device and as another of the plurality of potential commands in a second context of the GUI of the remotely controlled device(Paragraphs 6, 23, 24; Figure 5), interpreting the touch input data in combination with a current context of the GUI to determine an appropriate command for the current context of the GUI; updating the GUI in response to the appropriate command (Paragraphs 32, 33).
 Negron fails to teach sending from the remotely controlled device information via a bidirectional communication protocol to the remote controller informing the remote controller of a context displaying a keyboard, wherein the remote controller is configured to display a keyboard on the touch screen input device at least partially in response to the information received via the bidirectional communication protocol.  Sambandam Guruparan teaches sending from the remotely controlled device information via a bidirectional communication protocol to the remote controller informing the remote controller of a context displaying a keyboard, wherein the remote controller is configured to display a keyboard on the touch screen input device at least partially in response to the information received via the bidirectional communication protocol (Paragraphs 30, 31).   It would have been obvious to a person of ordinary skill in the art at the time the invention was made to  combine Sambandam Guruparan’s teaching with Negron’s teaching in order to enable the compatibility of one remote device with several different controlled devices.
In regards to claim 9, Negron modified though does not to specifically describe the touch sensitive area is unstructured, discloses the multi-functional touch sensitive device being an iPhone device, of which is well-known in that the iPhone device touch sensitive area is unstructured and is able to read several physical gestures and translate them into commands for GUI display (Paragraphs 23, 32, 34).
In regards to claim 10, Negron modified teaches the touch input data comprises touch input information that includes touch start, touch move, touch end, and touch duration data (Paragraphs 32, 33).  
In regards to claim 11, Negron modified teaches interpreting the touch input data to determine the appropriate command for the current context of the GUI results in determining a first command in a first GUI context and a second command in a second GUI context (Paragraphs 24, 32, 34).  
In regards to claim 12, Negron modified teaches the received touch input data is received from the remote controller via a unidirectional communication (Paragraph 15, Claim 1).  
In regards to claim 14, Negron modified teaches the touch input data includes touch input information including a number of touch digits (Paragraph 32).  
In regards to claim 15, Negron teaches a remotely controlled device, comprising; one or more processors; a display; a communication interface; memory; and machine-executable instructions, stored in the memory (Paragraph 17), that when executed by the one or more processors cause the remotely controlled device to perform operations including, receiving touch input data from a remote controller including a touch screen input device (abstract; Paragraphs 4, 5), wherein the touch input data can be interpreted by the remotely controlled device as one of a plurality of potential commands in a first context of a graphical user interface (GUI) displayed on the display of the remotely controlled device (Paragraphs 6, 23, 24; Figure 5).  Furthermore, as another of the plurality of potential commands in a second context of the GUI displayed on the display of the remotely controlled device; interpreting the touch input data in combination with a current context of the GUI to determine an appropriate command for the current context of the GUI updating the GUI displayed on the display in response to the appropriate command(Paragraphs 32, 33). 
Negron fails to teach sending from the remotely controlled device information via a bidirectional communication protocol to the remote controller informing the remote controller of a context displaying a keyboard, wherein the remote controller is configured to display a keyboard on the touch screen input device at least partially in response to the information received via the bidirectional communication protocol.  Sambandam Guruparan teaches sending from the remotely controlled device information via a bidirectional communication protocol to the remote controller informing the remote controller of a context displaying a keyboard, wherein the remote controller is configured to display a keyboard on the touch screen input device at least partially in response to the information received via the bidirectional communication protocol (Paragraphs 30, 31).   It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Sambandam Guruparan’s teaching with Negron’s teaching in order to enable the compatibility of one remote device with several different controlled devices.
In regards to claim 16, Negron teaches a system comprising a remote controller including a touch screen input device configured to receive touch inputs, a communications interface configured to send touch input data corresponding to the touch inputs received by the touch screen input device a remotely controlled device (abstract; Paragraphs 4, 5) configured to present a graphical user interface in a plurality of contexts, the remotely controlled device including a communications interface for receiving the touch input data sent by the remote controller, wherein the received touch input data can be interpreted by the remotely controlled device as one of a plurality of potential commands in a first context of a graphical user interface (GUI) of the remotely controlled device and as another of the plurality of potential commands in a second context of the GUI of the remotely controlled device; one or more processors configured to: interpret the touch input data in combination with a current context of the GUI to determine an appropriate command for the current context of the GUI (Paragraphs 6, 23, 24; Figure 5)
Negron fails to teach sending from the remotely controlled device information via a bidirectional communication protocol to the remote controller informing the remote controller of a context displaying a keyboard, wherein the remote controller is configured to display a keyboard on the touch screen input device at least partially in response to the information received via the bidirectional communication protocol.  Sambandam Guruparan teaches sending from the remotely controlled device information via a bidirectional communication protocol to the remote controller informing the remote controller of a context displaying a keyboard, wherein the remote controller is configured to display a keyboard on the touch screen input device at least partially in response to the information received via the bidirectional communication protocol (Paragraphs 30, 31).   It would have been obvious to a person of ordinary skill in the art at the time the invention was made to  combine Sambandam Guruparan’s teaching with Negron’s teaching in order to enable the compatibility of one remote device with several different controlled devices.



Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negron et al. (US 20090239587 A1) in view of  Sambandam Guruparan et al. (US 20070050054 A1).as applied to claims 1 and 8 above, and further in view of Oliver (US 2010008361 A1)
In regards to claims 6 and 13, Negron modified fails to teach the touch input data is received from the remote controller in packets of up to 50 bytes.  Oliver on the other hand teaches a series of bytes associated with the input data of a user on a touchscreen remote control device (Paragraph 32), indicating at least more than one byte of  data packet and falling into the up to 50 bytes requirement of data.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to  combine Oliver’s teaching with Negron modified’s teaching in order to effectively recognize and transmit command input signals to their desired controlled destination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                        

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685